Citation Nr: 0017810	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated arthritis and service.

2. There has been no establishment of an etiologic nexus 
between currently demonstrated tinnitus and service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for arthritis and 
tinnitus as a result of his service in Europe during World 
War II.  He asserts that the arthritis developed as a result 
of the rigors of service, including the need for him to climb 
into and over crashed aircraft to salvage usable parts.  
Regarding his tinnitus, he asserts that he was exposed to the 
acoustic trauma of enemy V-1 and V-2 bombs as well as the 
noise of B-17 and P-51 aircraft engines on the flight lines 
where he served without the benefit of ear protection.  

The veteran's service medical records are not available, 
apparently having been lost in a fire at the National 
Personnel Records Center.  Statements have been received from 
the veteran's wife and sister who attest to the fact that 
they first noted that the veteran had a hearing loss soon 
after his return from active duty.  Neither affidavit 
mentions arthritis or tinnitus.  The earliest post-service 
medical records date from 1976.  Arthritis is first 
demonstrated in the early 1980's.  There is no medical 
evidence of the presence of tinnitus; however, given the 
nature of the disorder, the veteran's own statements are 
sufficient to establish the presence of the disorder.  Cf 
Falzone v. Brown, 8 Vet. App. 398 (1995).  

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  As 
there has been no competent medical evidence supporting this 
claim submitted, the claims are not considered to be 
plausible.  Therefore, service connection is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.


ORDER

The claims for service connection for arthritis and tinnitus 
are denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

